John Doertch was accidentally killed April 12, 1929, while in the employ of defendant Folwell Engineering Company, at Lansing. The question is whether the department of labor and industry was justified in awarding plaintiff compensation as Doertch's wife.
Plaintiff was married to W.G. McLaughlin in Alabama in 1918, and lived with him until 1924, when he left the State. She said he wrote her from Cincinnati later that he had married again. She has not seen him since. On April 14, 1927, she married Doertch in Alabama, under license and by ceremony, and lived with him in that State until March, 1929, when he came north to Cincinnati and then to Lansing. The evidence justified the department in holding that the separation was temporary, the parties were living together and she was dependent upon him for support.
The official records at Cincinnati disclosed no divorce proceeding between plaintiff and McLaughlin. No other showing regarding divorce was made. McLaughlin was wholly unaccounted for from the time he left Alabama in 1924, except for the letter from Cincinnati, the date of which was not shown. *Page 78 
The law presumes the validity of a ceremonial marriage. It is said this presumption is one of the strongest known to the law. It is founded not only on a presumption of innocence of the crime of bigamy on the part of the contracting parties and on the regularity of the acts of licensing and officiating officers but has a basis in the public policy to foster respectability and to protect offspring from the taint of illegitimacy. In civil actions, the law also presumes that a valid marriage, once shown to exist, continues in force both as to life of the parties, within the statutory seven-year period, and the want of their divorce. We are not here concerned with the rule in criminal cases.
These presumptions, like most others, are not conclusive. They may be rebutted by a showing of facts or circumstances which either may establish the validity or invalidity of the marriage conclusively or raise an issue to be determined upon preponderance of the evidence. Where, however, the validity of a subsequent as against a former marriage rests wholly on presumptions of law, the presumption favoring legality of the later marriage, if it were ceremonial, will prevail over the one which favors a continuance in force of the prior marriage.Dixon v. People, 18 Mich. 84; Wagoner v. Wagoner, 128 Mich. 635;  Killackey v. Killackey, 156 Mich. 127;May v. Meade, 236 Mich. 109; 34 A.L.R. 464.
Here, the three-year period, during which McLaughlin was wholly unaccounted for, was ample to permit his death or divorce and the testimony did not establish, directly or by inference, the fact of his personal or marital status at the time of the marriage of plaintiff and Doertch. The case rested upon the balancing of the presumptions of law and the department properly held that the presumption *Page 79 
validating the second marriage was dominant. The other points need no discussion.
Award affirmed, with costs.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, POTTER, SHARPE, and NORTH, JJ., concurred.